FRIEDMAN, Judge,
dissenting.
Because I believe that the majority opinion advocates a crystal ball standard for employers where notice is concerned, I respectfully dissent. Indeed, I fully agree with the dissenting opinion, written by Judge Kelley, that the notice of the work accident of May 13, 1987, and the resulting injury to Claimant’s hand, was insufficient under sections 311 and 312 of the Workers’ Compensation Act (Act)1 to inform Employer of an injury Claimant might have received to his lower back as a result of that same incident. However, I write separately because I believe that our current caselaw already provides a method for resolving the type of situation presented by this case which neither the majority nor the dissent mentions.2
In Bolitch v. Workmen’s Compensation Appeal Board (Volkswagon of America, *1341Inc.), 132 Pa.Cmwlth. 110, 572 A.2d 39, appeal denied, 526 Pa. 639, 584 A.2d 321 (1990), we recognized that, although it is not necessary for an injured worker to know the precise medical diagnosis of an injury, that worker needs to know the nature of the injury and its relationship to employment in order for the 120-day period of section 311 of the Act to commence. We noted that where the relationship of the injury to the employment is not immediately known to the employee, the 120-day period does not begin to run until the employee either knows, or should know, of such a relationship. E.J.T. Construction, Inc. v. Workmen’s Compensation Appeal Board (Larusso), 47 Pa.Cmwlth. 492, 408 A.2d 226 (1979). Thus, we held that, in cases where an injured worker claims he did not know of the relationship between his employment and his injury,3 it is incumbent upon the WCJ to make a factual finding as to when the injured worker knew, or reasonably should have known, of the relationship.4 Bolitch.
Here, the WCJ made no finding of fact as to when Claimant knew or reasonably should have known of his alleged back injury and its relationship to his employment. Accordingly, because appellate review is impossible without this information, I would remand the case so that the WCJ could make the necessary finding as to when the notice period *1342began to run.5 E.J.T.
KELLEY, Judge,
dissenting.
I respectfully dissent. I believe that the majority has taken the remedial and humanitarian purposes underlying the Act too extensively by construing injury for purposes of the notice provisions of section 311, 77 P.S. § 631.
The majority states that “for the purposes of Sections 311 and 312 of the Act, the term ‘injury’ includes any medical malady reasonably associated with the workplace incident or injury, as well as any subsequent causally related medical problems stemming from that injury.” Majority Opinion, p. 1339. I agree with the majority’s reasoning that the notice requirements of the Act do not place the onerous burden upon a claimant to document with medical precision the parameters of their work related injuries and provide their employers with this information within 120 days of their injuries. However, I believe that the notice requirements also do not impose an obligation upon an employer, as the majority suggests, to have a claimant examined by its own doctors and to conduct tests to determine the extent of any injuries a claimant might have suffered in order to defend against any possible injury which may manifest itself outside the 120-day notice period.
Under the majority’s reasoning, the notice requirements are expanded unfairly which results in an employer being forced to take expensive, and possibly unnecessary, measures to protect itself against any and all future injuries for which a claimant may later allege arose out of the occurrence of an initial injury. The resulting unfairness of the majority’s reasoning is particularly evident when, as here, the initial injury for which a claim was made occurred to the fingers on the Claimant’s hand and the later injury which was claimed to have occurred out of the same incident was to an entirely different body part, the Claimant’s lower back.
Accordingly, I would reverse.

. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 631-632.


. I also write separately because I wish to note the majority's unnecessary reference to Chapley v. Workmen’s Compensation Appeal Board (USX Corp.), 164 Pa.Cmwlth. 202, 205, 642 A.2d 597, 599, appeal denied, 538 Pa. 649, 647 A.2d 904 *1341(1994), which the majority quotes as saying, "Section 311 does not apply in cases where a separate injury is discovered which has arisen from the same set of circumstances for which an employer has been timely notified and has had a full opportunity for investigation." (Emphasis added.) I feel that this language in Chapley is unfortunate. Clearly, section 311 always applies to a workmen's compensation claim. Indeed, notice to an employer of an injury arising in the course of employment is a prerequisite to compensation under the Act. Pennsylvania Mines Corporation/Greenwich Collieries v. Workmen’s Compensation Appeal Board (Mitchell), 166 Pa. Cmwlth. 58, 646 A.2d 28 (1994); Philadelphia v. Workmen’s Compensation Appeal Board (Wills), 152 Pa.Cmwlth. 198, 618 A.2d 1162 (1992), appeal denied, 536 Pa. 635, 637 A.2d 295 (1993). However, as we commented in Pennsylvania Mines, Chapley represents the type of case where a physical injury subsequently gives rise to a psychological injury. We noted that, under such circumstances, section 311 “does not apply” because, even the most extensive investigation by Employer after notice of the work-related physical injury can turn up nothing since the subsequent psychological injury has not yet occurred. Clearly, a notice requirement cannot pertain to a nonexistent injury. Here, however, Claimant maintains that a single work incident has resulted in two physical injuries which occurred simultaneously to different parts of the body; therefore, as the majority recognizes, section 311 naturally applies.


. Here, Claimant testifies that he was unaware of the back injury at the time of the accident because symptoms of that injury did not occur until some time later.


. I note that, in holding as it does, the majority concerns itself with the injustice to an employee if it were to adopt Employer's argument that Claimant’s notice was untimely, stating, *'[i]f we were to accept Employer's position, claimants would be required to document with medical precision the parameters of their work-related injuries and provide their employers with this information within 120 days of their injuries, or waive any entitlement to compensation forever.” (Majority op. at 1339.)
On the other hand, Judge Kelley, in his dissent, centers on the difficulties an employer would face under the majority's determination, stating, "I believe that the notice requirements ... do not impose an obligation upon an employer, as the majority suggests, to have a claimant examined by its own doctors and to conduct tests to determine the extent of any injuries a claimant might have suffered in order to defend against any possible injury which may manifest itself outside the 120-day notice period. Under the majority’s reasoning, the notice requirements are expanded unfairly which results in an employer being forced to take expensive, and possibly unnecessary, measures to protect itself against any and all future injuries for which a claimant may later allege arose out of the occurrence of an initial injury.” (Dissenting op. at 1342.)
In any analysis of a notice issue, we must consistently bear in mind the purpose behind the Act’s notice provision, which is to provide an employer with a full opportunity to investigate a claimed injury in order to exercise its right to determine the legitimacy of the claim. In fulfilling this purpose, we should not unfairly burden either the employer or the employee. By applying Bolitch and EJ.T., we do not have to because, under those cases, an employer need only verify those injuries of which he has been sufficiently notified, and an employee always has the full 120-day period allotted for notification of an injury, even if he only becomes aware of that injury at some later time. Thus, by dealing with these types of situations under Bolitch and EJ.T., we preserve the intent of the legislature and remain fair to both the employer and the employee.


. As to the question of when Claimant knew or should have known that he sustained a work-related injury to his back, I note the following:
During the course of treatment for his fingers, Claimant complained to Dr. Imbriglia about back pain. (WCJ's Finding of Fact, No. 6.) In fact, on November 17, 1987, Claimant's wife wrote a note to Dr. Imbriglia, which Claimant signed, indicating that Claimant had terrible pain in the area of his left kidney, and that "This is very definitely in connection with my injuries!" (WCJ's Finding of Fact, No. 6(c); O.R., Defendant’s Exh. A.) Claimant testified that he sent the note because:
Well, see, I had told him previously but he didn't do anything. I figured I better put it down in writing to show that I told him that.
(O.R., Hearing of May 7, 1990, N.T. at 20.) (Emphasis added.) This evidence indicates that Claimant knew that he had a work-related back injury before November 17, 1987. Indeed, Claimant also testified that he sought treatment for his back pain from Dr. Seltzer in September of 1987. (O.R., Hearing of May 7, 1990, N.T. at 12-13,21.)
The WCJ found that Claimant first gave Employer notice of the back injury on March 16, 1988. (WCJ’s Finding of Fact. No. 9.) If the WCJ should find on remand, based on the evidence above, that Claimant knew about a work-related back injury before November 17, 1987, then Claimant failed to give timely notice of the back injury.